
	

113 HRES 80 IH: Supporting the goals and ideals of National Engineers Week.
U.S. House of Representatives
2013-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 80
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2013
			Mr. Lipinski (for
			 himself, Mr. Rohrabacher,
			 Ms. Bordallo,
			 Mr. Honda,
			 Mr. Tonko,
			 Ms. McCollum,
			 Mrs. Negrete McLeod,
			 Mr. Barton,
			 Mr. Peters of California,
			 Mr. Matheson,
			 Ms. Edwards,
			 Mr. Holt, and
			 Mr. Lewis) submitted the following
			 resolution; which was referred to the Committee on Science, Space, and
			 Technology, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Engineers Week.
	
	
		Whereas engineers employ their scientific knowledge and
			 analytical skills for the betterment of the United States;
		Whereas the mission of the National Engineers Week
			 Foundation is to sustain and grow a dynamic engineering profession through
			 outreach, education, celebration, and volunteerism as needed to keep the United
			 States a global leader in engineering and engineering education;
		Whereas the sponsors of National Engineers Week are
			 working together to transform the engineering workforce through greater
			 inclusion of women and underrepresented minorities;
		Whereas by engaging young students, parents, and educators
			 in hands-on science, technology, engineering, and math, engineers help them
			 discover how they can make a meaningful difference in the world;
		Whereas the partnership between engineers and teachers
			 inspires future generations of engineering and technology talent;
		Whereas tens of thousands of engineers and engineering
			 students will serve their communities not only through their work but, at this
			 time of year, by reaching into hundreds of local communities;
		Whereas engineers have helped meet the major global
			 challenges of our time, including providing state-of-the-art transportation and
			 information technology infrastructures, enhancing national security, and
			 developing the clean energy technologies needed to power the people of the
			 United States into the future;
		Whereas engineers are a crucial link in research,
			 development, and the transformation of scientific discoveries into useful
			 products and jobs, as the people of the United States look more than ever to
			 engineers and their imagination, knowledge, and analytical skills to meet the
			 challenges of the future;
		Whereas the National Science Board’s “Science and
			 Engineering Indicators 2012” shows that while the number of students obtaining
			 engineering degrees in the United States has reached an all-time high, the
			 rates for women and underrepresented minorities do not reflect our national
			 demographics, and the rate of growth in engineering degrees trails that of
			 China;
		Whereas a 2012 survey by the Intel Corporation indicates
			 that United States teenagers are more likely to consider a degree in
			 engineering after learning about what engineers do;
		Whereas only 4 percent of the Nation’s workforce is
			 composed of scientists and engineers, this group disproportionately creates
			 jobs for the other 96 percent;
		Whereas National Engineers Week has grown into a formal
			 coalition of more than 100 professional societies, major corporations, and
			 government agencies that are dedicated to ensuring a diverse and well-educated
			 engineering workforce, promoting literacy in science, technology, engineering,
			 and math, and raising public awareness and appreciation of the contributions of
			 engineers to society;
		Whereas National Engineers Week is celebrated during the
			 week of George Washington’s birthday to honor the contributions that the first
			 United States President, a military engineer and land surveyor, made to
			 engineering; and
		Whereas February 17, 2013, to February 23, 2013, has been
			 designated as National Engineers Week by the National Engineers Week Foundation
			 and the theme is, Celebrate Awesome, spotlighting all the
			 amazing things engineers do every day to make the world a better place: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Engineers Week to increase understanding of and interest in engineering and
			 technology careers and to promote technological literacy and engineering
			 education;
			(2)recognizes that engineering education is a
			 critical component of STEM (science, technology, engineering, and mathematics)
			 education and essential to improving the United States educational system and
			 economic prosperity; and
			(3)ensures that
			 technological solutions designed by the engineering community can be advanced
			 through research, development, standardization, and innovation.
			
